DETAILED ACTION
This is an Office action based on application number 16/634,474 filed 27 January 2020, which is a national stage entry of PCT/JP2018/028909 filed 1 August 2018, which claims priority to JP2017-172927 filed 8 September 2017. Claims 1-9 are pending.
Amendments to the claims filed 23 September 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US Patent Application Publication No. US 2014/0099503 A1) (Kubo) in view of Nakamura et al. (US Patent Application No. US 2003/0207106 A1) (Nakamura) and Ozari et al. (US Patent No. 5,374,482) (Ozari), and as evidenced provided by PubChem - Diisononyl phthalate (PubChem).

Regarding instant claims 1 and 9, Kubo discloses an adhesive tape comprising a base film and an adhesive film (page 3, paragraph [0059]), wherein the base film is construed to be a substrate for adhesive tape.
	Kubo discloses the base film comprises 100 parts by mass of a polyvinyl chloride having a polymerization degree of 700 to 1300 (page 3, paragraph [0060]); however, “in prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Kubo further discloses the base film contains a plasticizer and stresses the importance or preventing migration of said plasticizer from the base film into the adhesive layer (page 2, paragraph [0024]).
	Kubo further discloses the base film comprises fillers (pages 3-4, paragraph [0060]).
	Kubo further discloses the base film has a thickness of 40 to 300 µm (page 4, paragraph [0061]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Kubo further discloses that the tape is used to bind electric wires in the electric/electronic field and also in the automobile field (page 9, paragraph [0106]).
	Kubo does not explicitly disclose the specific type and amount of plasticizer. Kubo, further, does not explicitly disclose the specific type, size, and amount of filler.
	However, Nakamura discloses a material suitable for protecting the external periphery of a bundle of electrical wires or cables in wire harnesses used for wiring vehicles or electrical appliances or products (page 1, paragraph [0001]). Nakamura discloses an exemplary material comprising a PVC-type resin comprising 40 parts by weight of diisononyl phthalate as a plasticizer and 20 parts by weight of calcium carbonate as a filler, relative to 100 parts by weight of polyvinyl chloride (page 12, paragraph [0197]). Nakamura characterizes the calcium carbonate as an adsorbent (page paragraph [0094]). Nakamura teaches that said adsorbents adsorb plasticizers 
	Ozari further discloses a tape comprising a plastic film (col. 1, lines 45-50), wherein said plastic film is polyvinyl chloride (col. 1, lines 58-60). Ozari discloses that the plastic film comprises 25 to 60% of an inorganic filler having a particle size between 0.5 and 10 microns (col. 2, lines 12-21); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Ozari further discloses that suitable fillers include calcium carbonate (col. 2, lines 15-16).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the diisononyl phthalate plasticizer and calcium carbonate filler of Nakamura into the base film of Kubo. The motivation for doing so would have been that Nakamura provides specific art-recognized plasticizers and fillers for the addition to PVC base film that are desired by Kubo. Further, the calcium carbonate filler acts as an adsorbent for plasticizers in order to prevent migration from the base film, wherein said migration prevention is desired by Kubo. Further, it would have been obvious to insure that the calcium carbonate filler has a particle size as prescribed by Ozari. The motivation for doing so would have been that Ozari provides a specific art-recognized calcium carbonate used as a filler for a PVC base film for an adhesive tape.
	Therefore, it would have been obvious to combine Nakamura and Ozari with Kubo to obtain the invention as specified by the instant claims.

Regarding instant claim 2, PubChem provides evidence that diisononyl phthalate has a melting point of -48ºC (Section 3.2.4 Melting Point).

Regarding instant claim 3, Kubo further discloses the adhesive tape is prepared by applying a primer composition between the base film and an adhesive layer (page 3, paragraph [0059]).

Regarding instant claim 4, Kubo further discloses that the primer composition comprises a graft polymer of a natural rubber graft-polymerized with methyl methacrylate (page 1, paragraph [0018]).

Regarding instant claim 5, Kubo further discloses that the tape is used to bind electric wires in the electric/electronic filed and also in the automobile field (page 9, paragraph [0106]). A tape that binds wires is construed to meet the claimed “bundling tape”.

Regarding instant claim 6, Kubo further discloses a method for producing an adhesive tape comprising a step for forming a primer layer and a step for forming an adhesive layer, wherein a primer composition is applied to a polyvinyl chloride base film, and the adhesive layer is applied on the primer composition (page 4, paragraphs [0069-0072]).

Regarding instant claims 7 and 8, Kubo further discloses that the primer composition comprises a graft polymer of a natural rubber graft-polymerized with methyl methacrylate, and said primer composition is processed into a water-dispersion-type product (page 1, paragraphs [0018-0019]), wherein a rubber water-dispersion-type product is construed to meet the claimed water-borne latex.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the prior art rejections of record, the prior art rejections are maintained because Applicant’s arguments are unpersuasive.
Applicant broadly contends that the claimed invention exhibits unexpected beneficial properties. Applicant specifically argues that the Examples and Comparative Examples in the original disclosure, the Declaration under 37 CFR §1.132 by Akiyoshi Kimura filed 20 April 2021 (“Kimura April 2021 Declaration”), and the Declaration under 37 CFR §1.132 by Akiyoshi Kimura filed 20 9 September 2021 (“Kimura September 2021 Declaration”). Therefore, Applicant contends that ample examples of formulations across the claim scope demonstrate that unexpected results exist throughout the scope of the claim, and that the numerous Comparative Examples do not provide the unexpected effect of suppression of primer repulsion, suppression of terminal peeling, and/or suppression of roll peeling.
	Applicant’s argument as to unexpected results and the evidence provided by the original disclosure and those of both Declarations are insufficient to overcome the prior art rejections of record. Whether the unexpected results are the result of unexpectedly In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d). Furthermore, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP §716.02(d)(II).
	In general, it is not apparently clear if Applicant is touting the criticality of all the claimed ranges or a particular range recited by the claims.  While Applicant contends that numerous comparative examples are present to demonstrate those compositions outside of the claimed scope do not exhibit unexpected results, it appears that the Comparative Examples only provide evidence for one composition above and below each of the claimed ranges. Should Applicant wish to rely on an argument of unexpected results, it is encouraged that Applicant provide data for one particular range (e.g., particle size, degree of polymerization, particular amount of a particular plasticizer, thickness, etc.) and provide more comparative examples based on that particular range.
	Furthermore, the evidence provided by Applicant is narrower in scope than Applicant’s claim. Claim 1, the only independent claim, requires a substrate for an adhesive comprising 25 to 75 parts by mass of any plasticizer within the scope of the group consisting of phthalate ester, trimellitate ester, epoxidized soybean oil, and epoxidized fatty acid octyl ester; and 5 to 40 parts by mass of a calcium carbonate 

Applicant contends that there is no reason to make the suggested prior art combination to reject the claims. Specifically, Applicant asserts that there is no reason to combine Kubo with Nakamura and Ozari as Kubo describes primer compositions, Ozari describes fillers that “intentionally must substantially reduce the film strength”, and Nakamura describes calcium carbonates that are larger than Applicant’s claimed particle size.
	Applicant’s argument is unpersuasive. As discussed in the prior art rejection, it would have been obvious to insure that the calcium carbonate filler has a particle size .
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        01/11/2022